DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 4/14/2021.
Claims 1-13 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassus et al. in EP2975214 (“Lassus”; a copy of this reference may be found in the file wrapper, submitted by Applicant 4/14/2021, the translation of which is attached and which will be referenced).
Regarding Claim 1, Lassus discloses a miniaturized, magnetically-coupled Testa pump for pumping variable viscosity fluid (Fig. 5; Pg. 17, Lns. 12-18 regarding a pump with discs), the miniaturized, 
Regarding Claim 2, Lassus discloses the miniaturized, magnetically-coupled Tesla pump according to Claim 1 wherein each of the plurality of microstructures (at least one disk 305 has surface 
Regarding Claim 4, Lassus discloses the miniaturized, magnetically-coupled Tesla pump according to Claim 1 wherein each of the plurality of microstructures (at least one disk 305 has surface ridges having a depth, Pg. 17, Lns. 21-23, at least one of the discs has surface asperities having a depth greater peak to peak to a tenth of a millimeter, Pg. 22, Lns. 6-7) are symmetrical (Fig. 5 showing symmetrical shapes at portion 345; as shown in portion 345 of the disk 305, at least one disk 305 includes a composite material comprising a plastic reinforced with fibers, preferably, at least one disk 305 has surface asperities having a depth . . . these bumps are similar to those presented, Pg. 30, Lns. 10-15, a plastic reinforced with fibers . . . disk surface asperities are generated by the nature of the discs . . . the fibers comprise glass fibers, Pg. 21, Lns. 5-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassus as applied above in view of Pfeiffer Vacuum in EP3104014 (“Pfeiffer Vacuum”; a copy of this reference may be found in the file wrapper, submitted by Applicant 4/14/2021, the translation of which is attached and which will be referenced).
Regarding Claim 3, Lassus fails to explicitly disclose wherein each of the plurality of microstructures being between 3 and 50 micrometers in height. 	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches each of a plurality of microstructures (at grooves 40, Fig. 4) being between 3 and 50 micrometers in height (the depth of the grooves 40 may vary from 1 um to 100 pm, Pg. 12, Ln. 7). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of varying a depth to grooves of rotors and thereby ensure that the grooves manipulate boundary layer forces to increase compression when pumping (Pfeiffer Vacuum, Pg. 11, Ln. 34-Pg. 12, Ln. 20). 
Regarding Claim 5, Lassus fails to explicitly disclose wherein each of the plurality of microstructures are triangles. 	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches each of a plurality of microstructures (at grooves 40, Fig. 4) are triangles (while Fig. 4 a triangular structure, Pg. 12, Lns. 3-4). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of providing a triangular structure to 
Regarding Claim 6, Lassus fails to explicitly disclose wherein each of the plurality of microstructures are equilateral triangles.	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches wherein each of a plurality of microstructures (at grooves 40, Fig. 4) are equilateral (as shown in Fig. 4) triangles (while Fig. 4 a triangular structure, Pg. 12, Lns. 3-4).	It would have been abvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of providing a triangular structure with a conically tapering cross section to grooves of rotors and thereby ensure that the grooves manipulate boundary layer forces to increase compression when pumping (Pfeiffer Vacuum, Pg. 11, Ln. 34-Pg. 12, Ln. 20).
Regarding Claim 7, Lassus fails to explicitly disclose wherein at least one of the plurality of microstructures is different than another of the plurality of microstructures.	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches wherein at least one of a plurality of microstructures (at grooves 40, Fig. 7) is different than another (as shown in Fig. 7) of the plurality of microstructures (at grooves 40).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of providing grooves formed with a grinder stone to rotors and thereby ensure that the grooves have an irregular structure to manipulate boundary layer forces to increase compression when pumping (Pfeiffer Vacuum, Pg. 11, Ln. 34-Pg. 12, Ln. 20).
Regarding Claim 8, Lassus fails to explicitly disclose wherein each of the plurality of microstructures is directionally shaped to provide increased fluid-surface coupling in a first direction and 
Regarding Claim 9, Lassus fails to explicitly disclose wherein each of the plurality of microstructures are sinusoidal.	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches each of a plurality of microstructures (at grooves 40, Fig. 3) are sinusoidal (as shown in Fig. 3).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of providing a repeating tapering cross-section to grooves of rotors and thereby ensure that the grooves manipulate boundary layer forces to increase compression when pumping (Pfeiffer Vacuum, Pg. 11, Ln. 34-Pg. 12, Ln. 20).
Regarding Claim 10, Lassus fails to explicitly disclose wherein each of the plurality of microstructures are rectangular.	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches wherein each of a plurality of microstructures (at grooves 40, Fig. 5) are rectangular (in Fig. 5 is a rectangular structure is shown, Pg. 12, Ln. 4).
Regarding Claim 11, Lassus fails to explicitly disclose wherein each of the plurality of microstructures defines an angle less than about 45 degrees.	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches wherein each of a plurality of microstructures (at grooves 40, Fig. 6) defines an angle less than about 45 degrees (as shown in Fig. 6).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of providing an angle to grooves of rotors and thereby ensure that the grooves manipulate boundary layer forces to increase compression when pumping (Pfeiffer Vacuum, Pg. 11, Ln. 34-Pg. 12, Ln. 20).
Regarding Claim 12, Lassus fails to explicitly disclose further comprising: a magnetic drive system magnetically coupling with the rotor assembly to rotate the rotor assembly relative to the housing.	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches further comprising: a magnetic drive system (at drive 107, Fig. 9, the rotor is connected to a shaft 108 . . . used with passive and active magnetic bearings for use, at least one permanent magnet 113 is arranged on the shaft 108, cooperates with a stationary coil 112 and together with the latter forms a drive 107, Pg. 13, Lns. 2-6) magnetically coupling with a rotor assembly (at impeller 400) to rotate the rotor assembly (at impeller 400) relative to a housing (housing parts 120, 121, Fig. 9, arranged in the housing parts 120, 121, Pg. 13, Lns. 5-6).	It would have been obvious to one of ordinary skill in the art at the time of the invention to 
Regarding Claim 13, Lassus fails to explicitly disclose wherein each of the plurality of microstructures has a periodic spacing in the range of 3 to 50 micrometers. 	Pfeiffer Vacuum is in the art of a vacuum pumping stage (Pg. 3, Ln. 33) and teaches wherein each of a plurality of microstructures (at grooves 40, Fig. 5) has a periodic spacing in the range of 3 to 50 micrometers (the groove width, or the distance between the individual grooves 40 may vary from 1 micrometer to 1 mm, Pg. 12, Lns. 7-8). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lassus with the teaching of Pfeiffer Vacuum for the purpose of providing a width of individual grooves of rotors and thereby ensure that the grooves manipulate boundary layer forces to increase compression when pumping (Pfeiffer Vacuum, Pg. 11, Ln. 34-Pg. 12, Ln. 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6135708 discloses a molecular turbine with disks having raised protrusions.  US10790723 discloses a disk-pack turbine with a wave-form between rotors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745